5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,734,995 B1 to Saikaly.
	With regards to claim 1, Saikaly discloses:
1. 	A method of electronic form management, comprising: 
  	receiving a first candidate form (see, Fig. 1, and detailed description, including, The candidate forms may be previously defined templates stored on content management system 106, or they may be master templates that provide an initial foundation for building forms. In some embodiments, the selection may be received through a web-based user interface in which a user is presented candidate form templates and the user then selects a form template that the user wishes to use as a base for the form, col. 9, lines 51-58); 
including fields, boilerplate objects, and other subforms, col. 4, lines 42-47); 
 	determining a first mapping from the first plurality of form fields on the first candidate form to a first plurality of elements in a structured user data set (see, Table 1, root element that identifies the XDP as a fragment <subform name>: attribute that identifies the name of the XDP template <subform GUID>: unique identifier attribute that maps back to a content management location, col. 5, lines 4-9); and    
  	generating a first equivalent form template based on the first plurality of form fields, the first mapping of the first plurality of form fields and the structured user data set (see, detailed description, including, col. 5, lines 10-16). 

With regard to claim 10, claim 10 (a system claim) recites substantially similar limitations to claim 6 (a method claim) (with the addition of a memory and a processor, see detailed description, including col. 9, lines 30-41) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saikaly in view of U.S. Patent Application Publication No. 2007/0130505 A1 to Woods.
	With regards to claim 2, Saikaly discloses:
 2. 	The method of claim 1, further comprising: 
 	receiving a second candidate form (see, Fig. 1, and detailed description, including, The system then receives a selection of a form template (block 504). The candidate forms may be previously defined templates stored on content management system 106, or they may be master templates that provide an initial foundation for candidate form templates and the user then selects a form template that the user wishes to use as a base for the form; a second candidate form is interpreted as a second candidate form choice, made from a further choice buy the user, col. 9, lines 51-58); 
 	determining a second plurality of form fields on the second candidate form (see, detailed description, including, a subform is an object that acts as a container for other document objects, including fields, boilerplate objects, and other subforms; a second plurality form fields is interpreted as being based upon a second candidate form choice, made from a further choice buy the user, col. 4, lines 42-47).
	Saikaly fails to explicitly disclose:
  	determining a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements in the structured user data set;
  	generating a second equivalent form template based on the second plurality of form fields, the second mapping of the second plurality of form fields and the structured user data set; and 
  	wherein the first mapping has at least one of the first plurality of form fields on the first equivalent form template mapped to a first element in the structured user data set and the second mapping has at least one of the second plurality of form fields on the second equivalent form template mapped to the first element in the structured data set. 
	Woods discloses:
	determining a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements in the structured user data set 
  	generating a second equivalent form template based on the second plurality of form fields, the second mapping of the second plurality of form fields and the structured user data set (see, as above, Fig. 5, and detailed description, including, a form_2 515.sub.2 corresponds to form_2 505.sub.2 para. 0044); and 
  	wherein the first mapping has at least one of the first plurality of form fields on the first equivalent form template mapped to a first element in the structured user data set and the second mapping has at least one of the second plurality of form fields on the second equivalent form template mapped to the first element in the structured data set (see, Fig. 5, and detailed description, as above, and including, generate three forms 515 of form set 410 (a form_1 515.sub.1 corresponds to form_1 505.sub.1, a form_2 515.sub.2 corresponds to form_2 505.sub.2, and a form_3 515.sub.3 corresponds to form_3 505.sub.3 having appropriate substituted data entered into the appropriate form fields). 


	With regards to claim 3, Saikaly fails to explicitly disclose:
The method of claim 2 further comprising: 
 	storing the first mapping of the first plurality of form fields on the first candidate form to the plurality of elements in the structured user data set; and 
  	storing the second mapping of the second plurality of form fields on the second candidate form to the plurality of elements in the structured user data set. 
	Woods discloses:
	storing the first mapping of the first plurality of form fields on the first candidate form to the plurality of elements in the structured user data set (see, as claim 2, and 
  	storing the second mapping of the second plurality of form fields on the second candidate form to the plurality of elements in the structured user data set (see, as claim 2, and derailed description, including in which form templates and data is stored and processed locally, para. 0053). 
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Saikaly and Woods in front of her, and before the effective filing date of the invention to combine the features of Woods that include the second and further discrete mappings between a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements, to further include the second plurality of form fields, and the discrete structured data set elements.  Woods disclosure includes mapped common data is included in the interface corresponding to the aliased fields in the composite list as identified in the map. Additionally, record data from the identified record (if any) is also included in the interface, again corresponding to the aliased fields in the composite list as identified in the map. The CD/RD data is editable and once the user is satisfied that the common and record data in the interface is the intended data, the user initiates the form completion process to fill the selected form templates with the data form the interface.

	With regards to claim 4, Saikaly fails to explicitly disclose:
4. 	The method of claim 3 wherein the first mapping and the second mapping are stored in a database. 

	the first mapping and the second mapping are stored in a database (see, Fig. 2, and detailed description, including, computing systems 100 and 210 include connection to data repositories 215 that may be of any of the well-known data management and organizational systems, including databases and data structures of a wide variety of types including relational databases (MS SQL, MySQL, DB2, and the like) of flatfile databases including XML, comma-delimited, and the like, among other data repositories, para. 0028). 
 	It would have been obvious to one of ordinary skill in the art, and having the teaching of Saikaly and Woods in front of her, and before the effective filing date of the invention to combine the features of Woods that include the second and further discrete mappings between a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements, to further include the second plurality of form fields, and the discrete structured data set elements.  Woods disclosure includes mapped common data is included in the interface corresponding to the aliased fields in the composite list as identified in the map. Additionally, record data from the identified record (if any) is also included in the interface, again corresponding to the aliased fields in the composite list as identified in the map. The CD/RD data is editable and once the user is satisfied that the common and record data in the interface is the intended data, the user initiates the form completion process to fill the selected form templates with the data form the interface.
	And still further, the actual data contained in the various data repositories 215 varies from computing system to computing system though there are methods and for synchronizing and backing up data repository contents among the various data repositories.

	With regards to claim 5, Saikaly fails to explicitly disclose:
5.	The method of claim 3, further comprising: 
  	pre-populating a user data field in the second plurality of form fields based on the same user data element in the structured user data set. 
	Woods discloses:
	pre-populating a user data field in the second plurality of form fields based on the same user data element in the structured user data set (see, detailed description, including, This map creates a correspondence between the fields of the form templates and the fields of the common/record templates. For example, the alias ApplicationNo is mapped to AppNo in the record template and the alias RegNo is mapped to RegNo in the common template, para. 0035).
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Saikaly and Woods in front of her, and before the effective filing date of the invention to combine the features of Woods that include the second and further discrete mappings between a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements, to further include the second plurality of form fields, and the discrete structured data set elements.  Woods disclosure includes mapped common data is included in the interface corresponding to the aliased fields in the composite list as identified in the map. Additionally, record data from the identified record (if any) is also included in the interface, again corresponding to the 
	Still further, Woods discloses, that a common template for a data repository includes those fields which, for the particular application, are anticipated to be common to the form template collection.

With regard to claim 11, claim 11 (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 12, claim 12 (a system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claims 2-3 (method claims) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 6-9 and 15-18 and rejected under 35 U.S.C. 103 as being unpatentable over Saikaly in view of U.S. Patent Application Publication No. 2007/0130505 A1 to Woods and U.S. Patent Application Publication No. 2005/0183002 A1 to Chapus.
With regards to claim 6, Saikaly and Woods fail to explicitly disclose:
6.  	The method of claim 5, wherein the first mapping of the first plurality of form fields on the first candidate form and the second mapping of the second plurality of form fields on the second candidate form are bidirectional mappings. 
	Chapus discloses:
the first mapping of the first plurality of form fields on the first candidate form and the second mapping of the second plurality of form fields on the second candidate form are bidirectional mappings (see, Fig. 16, for example, and detailed description, including, a different taxonomy from the intermediate taxonomy) is mapped into the form, for example via the method shown in FIGS. 17A, 17B, the data can be effectively mapped to the intermediate taxonomy. Mappings can be bidirectional, between the intermediate taxonomy and the source/destination structure or instance document, para. 0070).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Saikaly and Woods and Chapus in front of her, and before the effective filing date of the invention to combine the features of Chapus, with the system of Saikaly and Woods, that discloses bidirectional mappings and data connections, and further that include the second and further discrete mappings between a second mapping from the second plurality of form fields on the second candidate form to a second plurality of elements, to further include the second plurality of form fields, and the discrete 
	Still further, in Chapus the taxonomy of forms, and fields, is well know, for example, and includes, inks between the form and a source document can be stored in a Taxonomy extension, and/or in association with the form, for example as reference links. After links have been established between context fields or locations in a source document and fields of the form, fact values can be keyed into the form, or imported into the form from the source document.

	With regard to claim 7, Saikaly fails to explicitly disclose:
7.   	The method of claim 6, wherein the first equivalent form template and the second equivalent form template each have a same form type.
	Woods discloses: 
	the first equivalent form template and the second equivalent form template each have a same form type (see, detailed description, including, a particular form template (e.g., Form_1) may have ten fillable fields defined, but aliases may have been made for only two (e.g., ApplicationNo and RegNo). In the mapper feature, Form_1 will have the create common data/record data (CD/RD) templates and to map form templates fields to the CD/RD templates, particularly when a uniform naming convention is used. For example when the field names in the CD/RD templates match those of form templates a simple straightforward mapping may be used, para. 0036).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Saikaly and Woods and Chapus in front of her, and before the effective filing date of the invention to combine the features of Chapus, with the system of Saikaly and Woods.
For example, with regards to Woods, the connections are discussed with the operation of the practice forms found on a server maintained by the USPTO.  These fillable forms are employed by the practitioners, and in other formats, from other sources may also be implemented including administrator originated custom forms, either singly or in a group or collection. The preferred embodiments address use of third-party fillable Adobe Acrobat form templates when a group of the templates are to be filled in at one time using data common to the form templates.

	With regard to claim 8, Saikaly discloses:
8.   	The method of claim 6, wherein the first equivalent form template and the second equivalent form template each have a different form type (see, detailed description, including, The new form template may be used to generate a document (block 540). In template may be used to generate multiple types of documents. For example, the new form template may be used to generate a PDF document or an HTML document. The ability to generate multiple document types is aided by defining formsets, templates, forms, form fragments using XDP. The XDP definitions may be traversed, and the code specific to the desired document type may be generated, col. 13, lines 20-28). 
	
	With regard to claim 9, Saikaly fails to explicitly disclose:
9.   	The method of claim 8, wherein the first equivalent form template is a new application form type. 
	Woods discloses:
	the first equivalent form template is a new application form type (see, detailed description, including, the USPTO forms are implemented by a solo Patent Attorney, Patent Agent or inventor, the common data template fields may include the practitioner name, correspondence details, registration number (e.g., RegNo), customer number, deposit account, and the like as appropriate, para.0034) and the second equivalent form template is a new account form type (see, detailed description, including, the record template for the data repository includes those fields which, for the particular application, are anticipated to be variable for different uses of system 200. In the present example, the record template includes fields for the application number (e.g., AppNo), the application title, the Examiner Name, inventor and assignee name and related information, and the like, para. 0034; the new account form, is interpreted as a new client/matter, and a new serial number for the application).

 	For example, with regards to Woods, the connections are discussed with the operation of the practice forms found on a server maintained by the USPTO.  These fillable forms are employed by the practitioners, and in other formats, from other sources may also be implemented including administrator originated custom forms, either singly or in a group or collection. The preferred embodiments address use of third-party fillable Adobe Acrobat form templates when a group of the templates are to be filled in at one time using data common to the form templates.

With regard to claim 15, claim 15 (a system claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.


	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicant’s disclosure, in includes the following.
	US 20200167411 A1 to Martignoni; Thomas M. – discusses the user enters/types the text of the footnote, which may also include or specify an HTML tag that references a document attachment. When the electronic mortgage form is then generated, the electronic mortgage form incorporates the explanatory footnote. However, the HTML tag is replaced with a more human-understandable attachment name.
	US 20160217119 A1 to Dakin; Steve et al. – discusses techniques are disclosed for identifying and populating static form fields using prior responses to similar form fields.
	US 20060230033 A1 to Halevy; Alon Y. et al. – discusses techniques for performing searches through content on web sites. More specifically, the present invention relates to a method and an apparatus that facilitates searching through content which is not directly available on web pages, but is instead accessible though queries entered into web-based forms.
	US 7376891 B2 to Hitchock; Michael D. et al. – discusses a universal forms engine that permits the creation and processing of customizable electronic forms and selective sharing of information between the customized forms. A user thus enters data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2+25-2021